Citation Nr: 1121288	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied a claim for service connection for "bipolar disorder (also claimed as depression)."  

In May 2009 and January 2010, this claim was remanded for further development.  The Board finds that the agency of original jurisdiction (AOJ) has complied with the prior remands.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  A preponderance of the evidence is against a finding that the Veteran has a psychiatric disability that had its clinical onset in or is otherwise related to his service.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In a February 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of the process by which initial disability ratings and effective dates are assigned in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  Social Security Administration (SSA) records have been secured.  All identified and available medical records have been secured.  The Veteran has received a VA examination.  The duties to notify and to assist have been met.  

Legal criteria and analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For a veteran who served 90 days or more during a period of war, a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002).  Diseases included are psychosis, any of the anxiety states and dysthymic disorder or depressive neurosis.  38 U.S.C.A. § 1112(b)(2)(A)-(C) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010) (See also 38 C.F.R. § 3.384).  This presumption is rebuttable where there is affirmative evidence to the contrary or evidence to establish an intercurrent disease was contracted or injury occurred or the disability is due to the veteran's own willful misconduct.  38 U.S.C.A. § 1113(a) (West 2002).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2010).  

The Veteran's contentions have changed over the course of the claim.  In October 2005, the Veteran claimed that his depression started in 1968 during his active service.  He said he met with a physician in Ft. Bliss; he was diagnosed with depression and given medication.  In February 2006, the Veteran stated in 1968 he was transferred to Ft. Bliss and remembered reporting for sick call for having problems with depression.  He did not remember the name of the physician that treated him.  

In his December 2006 appeal, the Veteran said he was told by superiors that if he pursued a medical discharge based on a mental disorder, he would lose his security clearance and would have problems obtaining employment in civilian life.  At the April 2010 VA examination, the Veteran said that during his time at Ft. Bliss he asked for a referral to mental health but his commissioned officer warned against this referral because he would most likely lose his security detail.  Instead, his commissioned officer recommended that the Veteran be discharged early so he could attend college.  

The Veteran's service treatment records show no psychiatric findings or complaints upon enlistment in March 1966.  Service treatment records are negative for treatment, complaints of or findings regarding mental health problems.  In December 1968, at separation, there was again no report or findings of a psychiatric problem.  On a report of medical history examination, the Veteran responded "no" to questions regarding "nervous trouble" or "depression or excessive worry."  A month later, in January 1969, the Veteran's physical and mental status was evaluated upon release from active service.  He was given a "2" under physical profile for his eyes (it was noted he wore glasses for refractive error) and a "1" under psychiatric status-in other words, he had no psychiatric problems.  He also signed a statement of medical condition form that said there had been no change in his medical condition since his separation physical.  

The Veteran's DD 214 does state that he was discharged in order to enter or return to college.  It also shows the Veteran's military operational specialty was hawk missile crewman in service.  Evidence in the file shows that the Veteran went to college with education funding from VA in the 1970s for a bachelor's of arts degree in social welfare.  He was often able to take a full load of courses and, at one point, participate in an accelerated program.  

After the January 1969 service treatment record, the next medical evidence in the file is an April 2003 private record from Dr. Titus.  The Veteran was described as depressed.  The onset of the depression had been sudden and had been occurring for three days.  It was increasing.  The Veteran was sad, nervous, and tired.  "The symptoms have been associated with death of a loved one and lack of energy."  The Veteran had not been taking his psychiatric medication.  He was prescribed medication through another provider and was to see Dr. Jain the next day.  Dr. Jain assessed the Veteran as having a manic depressive psychosis.  

From this point on, the records show the Veteran was symptomatic or on medication.  In April 2003, Dr. Talmadge did an occupational assessment of the Veteran.  He stated that the Veteran reportedly had a manic episode at work on April 15 and was not currently receiving medication or treatment for any mental disorder.  He was seeking his own psychiatric evaluation.  

A May 2003 Dr. Jain record showed that the Veteran had an altered mental status.  This had been occurring in a persistent pattern for one month.  Another record from Dr. Jain showed that the Veteran went to another facility to receive treatment for alcohol and bipolar disorder.  A Cookeville emergency room record from the same month showed the Veteran as being diagnosed with mania.  He had a long history of bipolar disorder and said that Seroquel was not working.  

In May 2003, Dr. Jamieson admitted the Veteran to the hospital for admission, with a diagnosis of Axis I bipolar affective disorder, manic.  The Veteran was not compliant in taking his Seroquel.  The Veteran reported he was a retired social worker.  His son died of meningitis two years ago and then he got a divorce.  He had a family history of suicide (maternal great uncle) and alcohol dependency, but not bipolar disorder.  He reported a long history of abusing alcohol.  

In June 2003, Dr. Farooque completed an initial psychiatric evaluation.  The Veteran was assessed with bipolar disorder and alcohol abuse.  This record notes that the Veteran did not have any problems in the military.  The Veteran said his son died in 1990; after that the Veteran started drinking more and his marriage ended.  The Veteran said that he liked to impersonate people.  His insight and judgment were questionable.  In October 2003, Dr. Farooque wrote a letter stating that the Veteran was on a manic episode when he was arrested for drunk driving.  The letter referenced the Veteran's May 2003 hospitalization and stated he had also been admitted in April.  

In March 2004, the Veteran wrote in his SSA application that his illnesses, including bipolar mood swings, first started bothering him in April 1997.  In an April 2004 statement to SSA, the Veteran's employer described his attitude and behavior as sometimes being a problem, although he also had physical problems.  In May 2004, SSA found that the Veteran had bipolar mood syndrome and a disability determination characterized him as having affective/mood disorders as well as back disorders.  

The Veteran filed his claim in December 2005.  The same month, Dr. Jain wrote a letter stating that the Veteran had bipolar disorder and was undergoing treatment.  In November 2005, Dr. Farooque wrote a letter stating that the Veteran was his patient from June 2003 to October 2003 and was treated for bipolar disorder.  In January 2006, Dr. Jain wrote a new letter and stated: "Patient mental illness and bipolar disorder may have begun following his post traumatic experience in army."  Dr. Jain recommended follow up at VA.  There was no other information in the letter.  

The Veteran failed to report to a July 2009 VA examination, but attended a rescheduled examination in April 2010.  The claims file and medical records were reviewed.  The Veteran stated his father was an abusive alcoholic.  His parents divorced.  His stepfather was in the military.  The Veteran reported witnessing domestic violence between his parents.  No family history of mental illness was reported.  The Veteran reported performing poorly in school.  He was arrested for driving under the influence before his enlistment.  

The Veteran was stationed in Japan during service.  He stated that his best friend, [redacted], was killed by a fellow soldier when he was stationed at Ft. Bliss.  He felt that after this he became "obsessed" with his friend's death and felt that his friend's spirit entered his body.  After that he was assigned burial detail.  The Veteran said that others noticed his behavior became odd; for example, "he would smile and happily accept additional tasks or job details."  The Veteran said that during his time at Ft. Bliss he asked for a referral to mental health but his commissioned officer warned against this referral because he would most likely lose his security detail.  Instead, his commissioned officer recommended that Veteran discharge early for college.  

The Veteran stated that he was arrested for driving under the influence in 1974 and 1977.  He received a bachelor's of social work in 1973.  In 1990, his son died unexpectedly and tragically.  He divorced his wife in 1992.  He currently had good relationships with his family.  

The Veteran reported being hospitalized in October 1997; November and December 1997; 2001; and May 2003.  He had diagnoses of bipolar disorder and alcohol dependence.  The Veteran reported a history of mood swings back to 1968.  He reported a number of symptoms during his manic and depressive phases.  The Veteran stated that his symptoms are always present but the severity of his bipolar symptoms increase dramatically in response to a stressor, such as the death of his friend in the military and the death of his son in 1990.  His symptoms lessened when he when he was awarded SSA disability.  

The Veteran used to work as a vocational rehabilitation services worker.  He retired in 2001.  He said he took an early retirement because things started to deteriorate at work after his son's death.  She noted the Veteran's statement about his commanding officer and security clearance as the reason why Veteran denied having mental health problems on his medical forms in the service treatment records.  The Veteran stated that his mental health problems began in 1968 which was when he said his friend was killed.  The VA examiner identified two in-service "stressors."  She said that the Veteran said symptoms began in 1968, he Veteran identified his friend's death as the impetus for his symptoms and that the Veteran's symptoms were always present.  The examiner considered Dr. Jain's January 2006 letter as support for this conclusion.  

The Board finds the Veteran is competent to state what he actually observed or experienced under Barr, 21 Vet. App. 303 and Layno, 6 Vet. App. 465.  The Veteran is competent to relate his symptoms regarding his mental illness.  The Veteran is not competent to diagnose a psychiatric disability as that requires the competence of a trained clinician.  Although the Veteran was a vocational counselor, there is no evidence he has the competence to diagnose himself with psychiatric disabilities.  

In terms of credibility, a consideration for the Board under Caluza, 7 Vet. App. at 511, the Board finds the Veteran to have been inconsistent since the claim was filed in December 2005.  In May 2003, before the Veteran filed his claim, the Veteran told Dr. Jamieson that he had a family history of suicide (maternal great uncle) and alcohol dependency, but not bipolar disorder.  He reported a long history of an alcohol disability.  After filing the claim and at the April 2010 VA examination, the Veteran did not report a family history of mental illness and only reported past incidents of driving while intoxicated (under alcohol use or abuse, the examiner wrote "no problematic effects").  

In June 2003, before the Veteran filed his claim, the Veteran told Dr. Farooque that he did not have any problems in the military.  He did admit he started drinking while in the military.  The Veteran said his son died in 1990; after that the Veteran started drinking more and his marriage ended.  In contrast, at the April 2010 VA examination he stated that his best friend was killed by a fellow soldier and that he was assigned burial detail.  In addition to conflicting with Dr. Farooque's June 2003 evaluation, the Veteran did not ever report the incidents regarding his friend's death or burial detail to VA in his statements, to Dr. Farooque or to any other of his clinicians.  If these incidents were what Dr. Jain was referring to in the January 2006 letter, it was not explained.  

In March 2004, before the Veteran filed his claim, the Veteran stated on his SSA application that his illnesses, including a bipolar mood disorder first started bothering him in April 1997.  In addition, an April 2003 private record from Dr. Titus indicates that the onset of the depression had been "sudden" and had been occurring for three days.  In contrast, at the April 2010 VA examination, he told the VA examiner symptoms began in 1968 and that his symptoms were always present.  

As explained, the Veteran's statements changed.  In his October 2005 claim, he said depression started in 1968 and he met with a physician in Ft. Bliss; he was diagnosed and medicated.  In February 2006, he remembered reporting for sick call for having problems with depression but did not remember the name of the treating doctor.  In his December 2006 appeal, he did not mention in service treatment, but said he was told by superiors that if he pursued a medical discharge based on a mental disorder, he would lose his security clearance and would have problems obtaining employment in civilian life.  He repeated this assertion at the April 2010 VA examination but did not mention past in-service treatment as he had done in statements twice before.  

The service treatment records, the Veteran reported no psychiatric problems at separation.  In later statements he said he either went to see doctor in service for depression (which is not in the service treatment records).  Then in other statements he stated that he was told not to report psychiatric symptoms by his commanding officer when he asked for a referral, leading one to believe that he did not visit a doctor in service for depression.  

The Board finds the Veteran to be not credible due to the inconsistent statements as described above.  The claims file is replete with contradictions.  If the Veteran was treated in service, he inexplicably failed to mention this treatment on his separation examination (also, there were no findings of it upon examination at the time).  If the Veteran was not treated in service, he misrepresented the truth to VA in his statements when filing his claim.  As a result, the Board finds the Veteran to be unreliable and assigns his statements little weight, especially those statements which were created after he filed his claim and were not created contemporaneously with the events they describe.  

The Board finds all of the medical evidence in the file to be competent.  There is no evidence to the contrary.  

As for the credibility of the medical evidence, due to the findings regarding the Veteran's credibility, the Board finds the evidence relying on the Veteran's statements after he filed his claim to also be less credible.  The evidence that was created before the claim was filed shows that the Veteran became symptomatic sometime after the death of his son and his divorce.  These things occurred either in 1990 or 2000 (the Veteran was not consistent in his report again) but either way it was long after service.  There were no in-service findings or indications regarding a psychiatric disability and the Veteran was able to enter college right after service.  The Veteran became reportedly became symptomatic in 1997 and eventually retired from work as a vocational rehabilitation counselor.  He then worked in a factory to keep his insurance until April 2003 when he had a manic episode.  He was hospitalized twice and finally was granted SSA disability in 2004.  The Board finds this evidence to be credible as it was created close in time to most of the events it described.  Contemporaneous medical findings may be given more probative weight than a medical opinion years later suggesting something else entirely.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In evaluating medical opinion evidence, the Board may reject a medical opinion based on facts provided by the veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  But the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App.  427, 432-33 (2006).  In this regard, after the Veteran's claim was filed, Dr. Jain said his bipolar disorder may be related to service, but gave no rationale to support this assertion.  This physician's failure to provide a medical basis for the opinion lessens the weight and credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  And to the degree that this conclusion was based on the Veteran's statement, the Board finds it to be not credible and assigns it little weight, as the Veteran's statements of in-service psychiatric problems are deemed not credible as discussed above.      

At the VA examination, the examiner reviewed the file, but the Board finds the conclusion was also reached based on the Veteran's statements.  The examiner concluded that the Veteran's bipolar disorder was related to his service and, in particular, the death of friend in service and his assignment to burial detail.  Stressors are not required to substantiate a claim for psychiatric disabilities other than posttraumatic stress disorder.  See 38 C.F.R. § 3.304(f) (2010).  The Veteran does not need a stressor to substantiate his claim for bipolar disorder or depression; the original principles of service connection apply.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Still, the Board finds that the Veteran is not credible in his report of what happened in service and how it affected him.  Only the Veteran's statements support that these incidents occurred, but it does not matter if these incidents (the death of a friend or assignment to burial duty) occurred or not.  The reason the Board finds the VA examiner's conclusion to be not credible is because the Veteran has shown to be inconsistent in his statements.  He did not mention these incidents until the VA examination.  Prior to filing his claim, he stated he did not have problems in the military.  There is no need to get another examination as the current report is adequate, the opinion is simply based on unreliable statements which would likely be repeated if a new examination was given.  As a result, the VA examiner's opinion is similarly discounted and assigned less weight.  

The Board finds that the pre-claim medical and lay evidence outweighs the conclusions drawn from the statements of the Veteran, who has been inconsistent and unreliable since he filed his claim.  Credibility is a determination for the Board under Caluza, 7 Vet. App. at 511.  The Veteran's personal interest to receive monetary benefits, as well as bias also become factors to consider once the evidence of record is inconsistent with many of his lay assertions.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  See also Caluza, 7 Vet. App. at 510-511.  

The reliable and most probative evidence in the file shows that the Veteran's disability was incurred over 20 years after service; not during service or within one year after service.  38 U.S.C.A. § 1112(b)(2)(A)-(C); 38 C.F.R. §§ 3.307(a), 3.309(a).  A clear preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include depression and bipolar disorder, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, to include depression and bipolar disorder, is denied.  



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


